DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2019 was filed after the mailing date of the Application on 07/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest reference: Federspiel (US 5,875,109). The prior art fails to disclose or render obvious “the controller configured to: receive a flow rate measurement from the flow rate sensor; adjust a control deadband based at least in part on an actuator command history; determine a compensated position setpoint using the flow rate measurement, the adjusted control deadband and a proportional variable deadband control technique; and operate the motor to drive the drive device to the compensated position setpoint”, or “the method comprising: adjusting a control deadband based on at least an actuator command history; determining a compensated position setpoint for an actuator using the flow rate measurement, the adjusted control deadband, and a proportional variable deadband control technique; and driving the actuator to the compensated position setpoint”, or “the controller configured to: adjust a control deadband having a first portion and a second portion, wherein a size of the first portion is associated with a flow measurement history and a size of the second portion is associated with an actuator command history; determine a compensated position setpoint using a proportional variable deadband control technique; and
operate the motor to drive the drive device to the compensated position setpoint” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753